Citation Nr: 0102134	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  93-05 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for arthritis of the back 
as secondary to service-connected lumbosacral strain.  

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a VA Vocational Rehabilitation Counselor



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from July 1967 to September 
1975.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri, in 
August 1991 that denied an increased rating greater than 
10 percent for the veteran's service-connected lumbosacral 
strain.  at a personal hearing in September 1992, the veteran 
raised the issue of service connection for arthritis of the 
back due to his service-connected lumbosacral strain.  That 
claim was denied in December 1992.  

This case was previously before the Board in August 1993, 
July 1994, and March 1998, when it was Remanded for further 
development of the record.  

The veteran subsequently moved and his records were 
transferred to the St. Petersburg, Florida, VA RO.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In 
addition, because the VA regional office (RO) has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  

The Board is cognizant that this case has been pending for 
several years and has already been Remanded three times.  
However, in light of the provisions of the VCAA and the 
comments by the veteran's representative regarding the 
examination that was scheduled in July 1998, for which he 
failed to report, the case must be Remanded yet again.  

Accordingly, this case is REMANDED for the following actions:  

1.  With any needed assistance from the 
veteran, including obtaining signed 
releases, the RO should request up-to-
date copies of the records of any 
evaluation or treatment, VA or non-VA, he 
has received for a back disability.  All 
records so received should be associated 
with the claims folder.  

2.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475 are completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 and 00-92, 
as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

3.  The veteran should then be scheduled 
for an orthopedic examination.  All 
indicated tests should be completed.  The 
claims folder and a copy of this REMAND 
must be made available to and be reviewed 
by the examiner prior to the examination.  
The examiner's report should fully set 
forth all current complaints and 
pertinent clinical findings regarding the 
veteran's service-connected lumbosacral 
strain and should describe in detail the 
presence or absence and the extent of any 
functional loss due to the lumbosacral 
strain.  Consideration should be given to 
any loss due to reduced or excessive 
excursion, or due to decreased strength, 
speed, or endurance, as well as any 
functional loss due to absence of 
necessary structures, deformity, 
adhesion, or defective innervation.  In 
particular, the examiner should comment 
on any functional loss due to weakened 
movement, excess fatigability, 
incoordination, or pain on use, and 
should state whether any pain claimed by 
the appellant is supported by adequate 
pathology, e.g., muscle spasm, and is 
evidenced by his visible behavior, e.g., 
facial expression or wincing, on pressure 
or manipulation.  The examiner's inquiry 
in this regard should not be limited to 
muscles or nerves, but should include all 
structures pertinent to movement of the 
joint.  It is important for the 
examiner's report to include a 
description of the above factors that 
pertain to functional loss due to the 
lumbosacral strain that develops on use.  
In addition, the examiner should express 
an opinion as to whether pain or other 
manifestations occurring during flare-ups 
or with repeated use could significantly 
limit functional ability of the affected 
part.  The examiner should portray the 
degree of any additional range of motion 
loss due to pain on use or during flare-
ups.  

Finally, the examiner should be requested 
to provide an opinion, after reviewing 
the record, as to whether it is at least 
as likely as not that any current 
arthritis of the back resulted from an 
injury or disease that was incurred 
during the veteran's period of active 
service, in particular the veteran's 
service-connected lumbosacral strain.  

All opinions expressed should be 
supported by reference to pertinent 
evidence.  

4.  Upon completion of the requested 
development of the record and after 
ensuring full compliance with the VCAA, 
the RO should again consider the 
veteran's claims, with particular 
consideration of the provisions of 
38 C.F.R. §§ 4.40, 4.45 concerning his 
lumbosacral strain.  If action taken 
remains adverse to the veteran, he and 
his accredited representative should be 
furnished a supplemental statement of the 
case concerning all evidence added to the 
record since the last supplemental 
statement of the case, including the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
and they should be given an opportunity 
to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



